Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 1 of 49
                                                                       1 of 49




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

INRE:

EX PARTE APPLICATION OF ALONSO             Misc. Action No. - - -
ANCIRA ELIZONDO FOR AN ORDER
TO OBTAIN DISCOVERY FOR USE IN
FOREIGN PROCEEDINGS PURSUANT
TO 28 U.S.C. § 1782




    MEMORANDUM OF LAW IN SUPPORT OF ALONSO ANCIRA ELIZONDO'S
        EX PARTE APPLICATION TO OBTAIN DISCOVERY FOR USE
        IN FOREIGN PROCEEDINGS PURSUANT TO 28 U.S.C. § 1782
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 2 of 49
                                                                       2 of 49




                                               TABLE OF CONTENTS


I.     INTRODUCTION ............................................................................................................... 1
IL     FACTUAL BACKGROUND .............................................................................................. 2
       A.        Alonso Ancira Elizondo and AHMSA .................................................................... 2
       B.        Allegations Underlying the Arrest Warrant.. .......................................................... .4
                  I.        Overview ...................................................................................................... 4
                 2.         The Contracts for Mr. Lozoya's Advisory Services ................................... .4
                 3.         The Alleged Transfer to Purchase Real Estate ............................................ 6
                 4.         Agro Nitrogenados Sale ............................................................................... 6
       C.        The Mexican Criminal Proceeding and Spanish Extradition Proceeding ................ 8
                  I.        Mexico's Issuance of the Arrest Warrant, Freezing Order and
                            Request for an Interpol Red Notice ............................................................. 8
                 2.         Mexican Authorities' Failure to Afford Mr. Ancira Due Process in
                            Issuing the Arrest Warrant ........................................................................... 8
                 3.         Mexican Federal Court Decision Declaring That the Criminal
                            Complaint Against Mr. Ancira Was Time-Barred ....................................... 9
                 4.         Status of the Mexican Criminal Proceeding .............................................. 11
                 5.         The Spanish Extradition Proceeding ......................................................... .12
III.   REQUESTED DISCOVERY ............................................................................................ 13
IV.    ARGUMENT ..................................................................................................................... 17
       A.        Legal Framework ................................................................................................... 17
       B.        The Applications Meet the Statutory Requirements of Section 1782 .................... 19
                  1.        UBS "Resides" or Is "Found" in the District of Connecticut ................... .19
                 2.         The Requested Discovery Is "For Use" in a Foreign Proceeding .............. 20
                 3.         Mr. Ancira Is An "Interested Person" in the Foreign Proceedings ........... .24
       C.        The Intel Discretionary Factors Weigh in Favor of Granting the
                 Application ............................................................................................................. 24
                  1.        The First Intel Factor Favors Granting Discovery ..................................... 25
                 2.         The Second Intel Factor Favors Granting Discovery ................................ 25
                 3.         The Third Intel Factor Favors Granting Discovery .................................. .27
                 4.         The Fourth Intel Factor Favors Granting Discovery .................................. 29
V.     CONCLUSION .................................................................................................................. 30
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 3 of 49
                                                                       3 of 49




                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

                                                                Cases

Brandi-Dohrn v. IKB Deutsche IndustriebankAG,
   673 F.3d 76 (2d Cir. 2012) ................................................................................ 17-18, 20, 23, 28

Bristol-Myers Squibb Co. v. Superior Ct. of Cal.,
   _U.S._, 137 S. Ct. 1773, 198 L.Ed.2d 395 (2017) .............................................................. 19

Certain Funds, Accounts and/or Inv. Vehicles v. KPMG, L.L.P.,
  798 F.3d 113 (2d Cir. 2015) ..................................................................................................... 22

Euromepa, S.A. v. R. Esmerian, Inc.,
   51 F.3d 1095 (2dCir.1995) ............................................................................................... 18,25

Goodyear Dunlop Tires Operations, S.A. v. Brown,
  564 U.S. 915,919, 131 S.Ct. 2846, 180 L.Ed.2d 796 (2011) .................................................. 19

Gushlak v. Gushlak,
  486 F. App'x 215 (2d Cir. 2012) ............................................................................................... 1

In re Accent Delight International Ltd.,
    869 F.3d 121 (2d Cir. 2017) ............................................................................................... 17, 23

In re Application ofOperacion y Supervision de Hoteles, S.A. de C. V,
   No. 14 Misc. 82, 2015 WL 82007 (S.D.N.Y. Jan. 6, 2015) ..................................................... 26

In re Bayer AG,
    146 F.3d 188 (3d Cir. 1998) .............................................................................................. 27, 29

In re Berlamont,
    773 F.3d 456 (2d Cir. 2014) ..................................................................................................... 21

In re Edelman,
    295 F.3d 171 (2d Cir. 2002) .......................................................................................... 18-19, 29

In re Grupo Mexico SAB de CV,
   No. 3:14-MC-00073, 2014 WL 12691097 (N.D. Tex. Oct. 17, 2014) ................................... 26

In re Grupo Qumma,
   No. M 8-85, 2005 WL 937486 (S.D.N.Y. Apr. 22, 2005) ....................................................... 26

In re Hornbeam Corp.,
    722 F. App'x 7 (2d Cir. 2018) ................................................................................................. 22




                                                                   11
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 4 of 49
                                                                       4 of 49




In re IJK Palm LLC,
   No. 3: l 6-MC-171, 2019 WL 2191171 (D. Conn. Jan. 30, 2019) ........................................ 1, 22

In re Kidd,
   No. 3:20-MC-0016, 2020 WL 2404928 (D. Conn. May 12, 2020) ........................................... 1

In re Malev Hungarian Airlines,
    964 F .2d 97 (2d Cir. 1992) ....................................................................................................... 30

In re Mangouras,
   No. 17-MC-172, 2017 WL 4990655 (S.D.N.Y. Oct. 30, 2017) .............................................. 27

In re Metallgesellschaft,
    121 F.3d 77 (2d Cir. 1997) ................................................................................................. 18, 28

In re Request for Int'! Judicial Assistancefi'om the Sixteenth Family Court of the
   Supreme Court ofJustice of the Fed. Dist.,
   No. 14-MC-80083, 2013 WL 1202545 (N.D. Cal. Mar. 19, 2014) ......................................... 26

In re Sampedro,
   No. 3:18-MC-47, 2018 WL 5630586 (D. Conn. Oct. 30, 2018) ....................................... 17, 27

In re Samsung Elecs., SA. de C. V.,
   No. 06-20639-CIV, 2006 WL 8433576 (S.D. Fla. Apr. 12, 2006) .......................................... 26

In re del Valle Ruiz,
   939 F.3d 520 (2d Cir. 2019) ............................................................................................... 19-20

Intel Corp. v. Advanced Micro Devices, Inc.,
   542 U.S. 241 (2004) .......................................................................................................... passbn

IPCom GMBH & Co. KG v. Apple Inc.,
   61 F. Supp. 3d 919 (N.D. Cal. 2014) .................................................................................. 21-22

Medeiros v. lnt'l Game Tech.,
  No. 2:16-CV-00877, 2016 WL 1611591 (D. Nev. Apr. 22, 2016) .......................................... 24

Mees v. Buiter,
  793 F .3d 291 (2d Cir. 2015) ..................................................................................................... 23

Pfajfv. Deutsche Bank AG,
   No. 20 Misc. 25, 2020 WL 3994824 (S.D.N.Y. July 15, 2020) .............................................. 20

Weber v. Finker,
  554 F.3d 1379 (11th Cir. 2009) ............................................................................................... 21




                                                                   ll1
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 5 of 49
                                                                       5 of 49




                                                       Statutory Authorities

28 U.S.C. § I 782 .................................................................................................................... passiln

                                                      Rules and Regulations

Fed. R. Civ. P. 26 .......................................................................................................................... 30




                                                                      IV
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 6 of 49
                                                                       6 of 49




l        INTRODUCTION

         Alonso Ancira Elizondo ("Applicant") respectfully files this memorandum of law

("Memorandum") in support of his ex parte application ("Application") for judicial assistance

pursuant to 28 U.S.C. § 1782 ("Section 1782"). 1 Mr. Ancira has been falsely charged with money

laundering in Mexico and, for over a year since his arrest in Spain, has been fighting (and continues

to fight) against a request by Mexico seeking his extradition ("Extradition Request").                          The

discovery sought herein will support Mr. Ancira's efforts in defending against money laundering

charges pending against him in Mexico ("Mexican Criminal Proceeding") and a related extradition

proceeding pending against him in Spain ("Spanish Extradition Proceeding").

         Mr. Ancira is the victim of a carefully orchestrated retaliation campaign by current

Mexican President Andres Manuel Lopez Obrador against his political enemies. While the current

Mexican government has styled this campaign as a fight against corruption and for social justice,

at bottom, that is a mere disguise for settling personal grievances with political rivals. These

politically motivated money laundering charges against Mr. Ancira are baseless, yet have already

had a detrimental impact on his liberty and livelihood. For this reason, Mr. Ancira needs the

requested discovery to exculpate himself against those charges. By seeking this information,

Mr. Ancira is demonstrating that he has nothing to hide and wants to prove his innocence.

         Mr. Ancira brings this Application seeking permission to subpoena documents and

information for use in the Mexican Criminal and Spanish Extradition Proceedings from UBS AG

("UBS"), a non-party bank located within the District of Connecticut, and specifically its



         Courts in the Second Circuit routinely entertain ex parte applications pursuant to Section 1782. See Gushlak
v. Gushlak, 486 F. App'x 215,217 (2d Cir. 2012) ("[I]t is neither uncommon nor improper for district courts to grant
applications made pursuant to§ 1782 ex parte."); see also In re Kidd, No. 3:20-MC-0016, 2020 WL 2404928, at *2
n.2 (D. Conn. May 12, 2020) (quoting Gushlak); In re IJK Palm LLC, No. 3:16-MC-171, 2019WL2191171, at *1
n.1 (D. Conn. Jan. 30, 2019) (same). This is because an opposing party may move to quash a subpoena issued pursuant
to a Section 1782 application, thereby preserving its due process rights. See Gushlak 486 F. App 'x at 217.



                                                          1
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 7 of 49
                                                                       7 of 49




Stamford, Connecticut branch. 2 Mr. Ancira seeks from UBS documents and information relating

to an account at UBS ("UBS Account") through which the payments underlying the alleged money

laundering charges were made. Mr. Ancira will use the documents and infonnation obtained via

the subpoena in the Mexican Criminal and Spanish Extradition Proceedings to prove that the funds

were transferred to UBS in connection with legitimate contracts for consulting services.

        As detailed below, this Application meets both the statutory requirements and the four

discretionary factors set forth by the Supreme Court in Intel Corp. v. Advanced Micro Devices,

Inc. 542 U.S. 241 (2004), for courts to consider when determining whether to grant the relief

sought under Section 1782. In summary, they are as follows: (1) UBS resides or is found in the

District of Connecticut; (2) the Requested Discovery will be for use in foreign proceedings;

(3) Mr. Ancira is an interested party in the foreign proceedings; and (4) each of the four Intel

factors weighs in favor of the discovery sought by Mr. Ancira. Accordingly, the Application

should be granted.

II.     FACTUALBACKGROUND

        A.       Alonso Ancira Elizondo and AHMSA

        Mr. Ancira is a 68-year-old dual citizen of Mexico and the United States and a Texas

resident. He is married and has one daughter. Declaration of Juan P. Morillo ,r 5 ("Morillo Deel.").

Mr. Ancira holds a law degree from the Universidad Anahuac, an elite Catholic university in

Mexico City, Mexico; an Honorary Doctorate from the University of the Incarnate Word, a private

Catholic university in San Antonio, Texas; and a Honorary Doctorate from Texas A&M

University-San Antonio. Morillo Deel. ,r 6.




2
        Mr. Ancira seeks to issue a subpoena for documents and information substantially in the form set forth in
Exhibit A (appended hereto).



                                                       2
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 8 of 49
                                                                       8 of 49




        Mr. Ancira is the controlling shareholder and Chainnan of the Board of Altos Homos de

Mexico, S.A.B. de C.V. and its subsidiaries (together, "AHMSA"), the largest integrated steel

producer in Mexico. He served as the chief executive officer of AHMSA from 1991 until 2004.

Morillo Deel. ,i 7. AHMSA produces and markets flat steel products, such as hot and cold rolled

coil and tinplate, wire rods, and reinforcing bars throughout Mexico. Its products are used in the

automotive, construction and oil industries, and are suited for heavy machinery as well as for

packages and household appliances. AHMSA is headquartered in Monclova, Mexico and is the

biggest employer in the State of Coahuila, which borders Texas. Morillo Deel. ,i,i 8-9. In total,

AHMSA employs approximately 19,000 individuals and, as of the end of Ql 2020, had over USD

2.5 billion in assets. Morillo Deel. ,i 9.

        Mr. Ancira is a member of the boards of directors of the (1) American Iron & Steel Institute,

Inc., one of the oldest trade associations in the United States; (2) World Steel Association, the

international trade body for the iron and steel industry; and (3) Teresa Lozano Long Institute of

Latin American Studies at the University of Texas in Austin. Morillo Deel. ,i 10. Between the

early 1990s and 2015, Mr. Ancira served as the President of Mexico's National Iron and Steel

Chamber ("CANACERO") four times. Morillo Deel. ,i 11. Mr. Ancira is well-known as a

philanthropist in Texas's Mexican-American community, notably through his non-profit

organization, Mexicans and Americans Thinking Together ("MA TT"), which provides education

and social outreach programs among other things. In addition, Mr. Ancira has been closely

involved in efforts to restore the Spanish Missions in San Antonio. Reflective of Mr. Ancira's

charitable endeavors and dedication to his community, fonner Texas Secretary of State Hope

Andrade has described him as a "great man, kind and generous." Morillo Deel. ,i 12.




                                                  3
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 9 of 49
                                                                       9 of 49




         B.      Allegations Underlying the Arrest Warrant

                 1.       Overview

         On May 25, 2019, Mexico issued warrants for the arrests of (1) Mr. Ancira; (2) Emilio

Ricardo Lozoya Austin, a Mexican economist, lawyer and politician and General Director of

Petr6leos Mexicanos ("Pemex"), the Mexican state-owned petroleum company, from

December 2012 to February 2016; and (3) Gilda Susana Lozoya Austin, Mr. Lozoya's sister.

Morillo Deel. ,r,r 14-15.

         The arrest warrant against Mr. Ancira ("Arrest Warrant"), as well as those against Mr.

Lozoya and Ms. Lozoya, relate to an investigation by the Mexican criminal authorities - including

the Fiscalia General de la Republica ("FGR"), the Federal Prosecutor's Office - regarding, inter

alia, the following: (1) payments that AHMSA made to Mr. Lozoya in June and November 2012

pursuant to two contracts, dated March 2012 and October 2012, for Mr. Lozoya's advisory services

regarding, among other things, the construction of an intercity train in and around Mexico City;

(2) the purchase of an apartment in Mexico City by Mr. Lozoya in November 2012 using funds

purportedly from the UBS Account; and (3) the purchase of Agro Nitrogenados, a fertilizer

company owned by AHMSA, by Pro Agrolndustria, S.A. de C.V. ("Pro Agrolndustria"), a Pemex

subsidiary ("AHMSA Investigation"). Arrest Warrant, 16-31 (Morillo Deel. ,r 14, Ex. 1); see also

generally Extradition Request (Morillo Deel. ,r 20, Ex. 2). 3

                 2.       The Contracts for Mr. Lozoya's Advisory Services

        Prior to joining Pemex, Mr. Lozoya had worked at OHL Mexico SAB de C.V. ("OHL"),

the Mexican subsidiary of Obrasc6n Huarte Lain, S.A., a Spanish construction and engineering

company.      Morillo Deel.      ,r   29.   Given Mr. Lozoya's background in the construction and


         Both the Arrest Warrant and Extradition Request have been filed with the court in Spain in connection with
the Spanish Extradition Proceeding and are publicly available as part of that filing.



                                                        4
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 10 of 49
                                                                       10 of 49




 engineering industry, AHMSA retained him to provide advice regarding a project to build a train

 between Mexico City and Toluca (a city to the west of Mexico City). Morillo Deel. ,r,r 28-29. On

 March 1, 2012, AHMSA executed a contract with Mr. Lozoya (through a Gennan company called

 Luximo Wolfsburg Postrabe 6 GMBH ("Wolfsburg")) to provide consulting services for the

 project ("March 2012 Contract"). Morillo Deel. ,r 28.

         As set forth in the March 2012 Contract, AHMSA paid Mr. Lozoya (through Wolfsburg)

 USD 500,000 for his work. On June 12, 2012 and pursuant to instructions in an invoice from

 Wolfsburg (dated May 1, 2012) and a letter from Mr. Lozoya on behalf of Wolfs burg (dated June

 6, 2012), AHMSA sent USD 500,000 from its account at Banco Mercantil del Norte ("Banorte")

 to an account called Tochos Holding Limited ("Tochos Holding") at UBS in Geneva. Morillo

 Deel. ,r,r 30-31.

         In October 2012, AHMSA again decided to retain Mr. Lozoya to (1) provide additional

 consulting advice regarding the intercity train project between Mexico City and Toluca; and (2)

 conduct analyses regarding, among other things, the storage of primary materials (e.g., purchased

 scrap metals) in Coahuila. Morillo Deel.   ,r 32.   At or around that time, AHMSA was implementing

 a plan to expand its production capabilities, which would involve substantial increases in the

 amount of raw materials it received for production and the amount of finished products. AHMSA

 thus sought advice regarding the logistics of transporting both raw materials and final products as

 well as storing raw materials prior to processing. Morillo Deel. ,r 33.

         On October 25, 2012, AHMSA executed a contract with Mr. Lozoya (through Wolfsburg)

relating to his advice on the above projects and, as set forth in the contract, agreed to pay

 Mr. Lozoya a total of USD 3 million ("October 2012 Contract"). Morillo Deel.        ,r 34.   Between

 November 1 and November 28, 2012, and pursuant to instructions in a letter from Mr. Lozoya on




                                                      5
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 11 of 49
                                                                       11 of 49




 behalf of Wolfsburg (dated October 29, 2012) and three invoices from Wolfsburg to AHMSA

 (dated October 31, November 6 and November 15, 2012), AHMSA sent approximately USD 2.9

 million from its account at Banorte to Tochos Holding at UBS in Geneva. Morillo Deel. at ,i,i 35-

 36. Specifically, AHMSA made these transfers on November 1, November 9, November 16 and

 November 28, 2012. Morillo Deel. ,r 36.

        On November 21, 2012, Mr. Lozoya provided written analyses concerning the following

 to AHMSA: (1) the train project between Mexico City and Toluca, which would involve creating

 a tunnel through the Sierra de las Cruces mountains and thus required an assessment of the

 feasibility of construction by engineers specialized in hydraulics and geology; and (2) the

 consequences of AHMSA's expansion in production on logistics and, notably, the delivery and

 storage of primary materials. Morillo Deel. ,r 37.

                 3.       The Alleged Transfer to Purchase Real Estate

        According to the Arrest Warrant and Extradition Request, on November 7 and

 November 13, 2012, the Tochos Holding account at UBS sent transfers of USD 1.5 million and

 USD 1.08 million, respectively, to an account at Intercam Casa de Bolsa, S.A. de C.V. in Mexico

 for the benefit of an individual named Maria del Carmen Ampudia Cardenas. According to the

 Mexican authorities, these payments were allegedly made by Mr. Lozoya to purchase a house in

 Mexico City owned by Ms. Cardenas. Arrest Warrant at 17-20; Extradition Request at 6-7.

                  4.      Agro Nitrogenados Sale

        On November 1, 2013, PMI Holdings B.V. ("PMI"), a Pemex subsidiary, approved

 allocating USD 475 million to purchase, refurbish and develop Agro Nitrogenados, a fertilizer

 plant located in Coatzacoalcos, Veracruz, Mexico.     The plant was then-owned by AHMSA.

 Morillo Deel.   ,i,r 38-39.


                                                   6
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 12 of 49
                                                                       12 of 49




          On December 17, 2013, the Pemex Board of Directors acknowledged PMI's purchase and

 refurbishing of Agro Nitrogenados.               Morillo Deel.       ,r   40.   On December 20, 2013, Agro

 Nitrogenados and Pro Agrolndustria (another Pemex subsidiary) executed a contract relating to

 the sale for a total of USD 275 million (comprising USD 264 million for Agro Nitrogenados's

 assets and USD 11 million for the company's buildings). Morillo Deel. ,r 41.

          On January 16, 20 I 4, PMI executed a contract for both the acquisition and "revamping" of

 Agro Nitrogenados's assets and publicly disclosed that this would require an investment ofUSD

 475 million. 4 Also in January 2014, the Mexican Comisi6n Federal de Competencia Econ6mica

 (Antitrust Division) approved the sale, and Barclays plc issued a valuation report that assessed

 Agro Nitrogenados's assets at approximately USD 277 million. Morillo Deel. ,r,r 41-42. On May

 30, 2014, Pro Agrolndustria purchased Agro Nitrogenados's assets and, in August 2014, executed

 a contract with Cobra Instalaciones Mexico relating to the rehabilitation of these assets. 5




 4
           See Pemex, Form 6-K Filing with the U.S. Securities and Exchange Commission, 16 (March 2014),
 https://www.sec.gov/ Archives/edgar/data/932782/000 I l 93 l 2514094963/d689375d6k.htm ("On January 16, 2014,
 PMI signed an agreement to purchase and revamp assets belonging to the Agro Nitrogenados, S.A. de C.V., including
 a closed fertilizer production facility in Pajaritos, Veracruz. This new plant is expected to produce 990 Mt of urea per
 year. The project requires an investment of up to U.S. $475 million, which includes the purchase price of current
 assets, as well as the cost of revamping and renewing the plant. The expected level of production of urea represents
 approximately 75% of national demand for urea. Ammonia, one of the main inputs for the production of urea, will be
 supplied by PEMEX's petrochemical complex in Cosoleacaque, Veracruz, located just 28 kilometers from the Agro
 Nitrogenados facilities.").
           See Pemex, Fom1 6-K Filing with the U.S. Securities and Exchange Commission, 11 (Nov. 2014),
 https://www.sec.gov/ Archives/edgar/data/93278? /000 I I 93 I 25 I 4397773/dS I I 944d6k.htm ("On May 30, 2014, Pro-
 Agroindustria, S.A. de C.V., a PMI Comercio Internacional affiliate, purchased the assets of Agro Nitrogenados, S.A.
 de C.V. On August 29, 2014, Pro-Agroindustria entered into an engineering, procurement and construction contract
 under the Open Book contract type with Cobra Instalaciones Mexico. The contract is aimed at rehabilitating the assets
 acquired from Agro Nitrogenados. Phase I, which will last approximately 15 months, is aimed at beginning operations
 of first urea production train, which is expected to produce approximately 1.4 tons of urea per day. Phase II, which
 will last approximately five months upon the conclusion of Phase I, is expected to place into operation the second urea
 train. Together, these trains are expected to produce approximately 990 annual tons of urea.").



                                                            7
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 13 of 49
                                                                       13 of 49




           C.       The Mexican Criminal Proceeding and Spanish Extradition Proceeding

                    1.     Mexico's Issuance of the Arrest Warrant, Freezing Order and Request
                           for an Interpol Red Notice

           On May 23, 2019 (two days before Mexico issued the Arrest Warrant), Mr. Ancira traveled

 from Mexico to the United States to see his daughter in New York. Unaware of the issuance of

 the Arrest Warrant, Mr. Ancira left New York several days thereafter for a holiday in Palma de

 Mallorca, Spain. Morillo Deel.       ,r,r 13-14.
           On May 27, 2019, Mexican criminal authorities announced it had filed charges against MR.

 Ancira. Morillo Deel.      ,r 17.   That same day, the Mexican Financial Intelligence Unit ("UIF") -

 which is part of the Mexican Finance Ministry and responsible for detecting and preventing

 financial crimes as well as enforcing financial crime regulations - froze accounts held by both

 AHMSA and Mr. Ancira at Mexican banks. Morillo Deel.              ,r 17.   The following day, May 28,

 2019, the Mexican authorities requested the issuance of an Interpol "Red Notice" against Mr.

 Ancira. Morillo Deel.     ,r 18.
          On May 28, 2019, Mr. Ancira was arrested in Mallorca.               After being detained for

 approximately one month, Mr. Ancira was released on bail. For over a year, he has been unable

 to travel outside of Spain and is required to self-report to the Spanish authorities every two

 days. Morillo Deel. ,r 19.

                    2.     Mexican Authorities' Failure to Afford Mr. Ancira Due Process in
                           Issuing the Arrest Warrant

          Prior to the issuance of the Arrest Warrant and Interpol Red Notice, the Mexican criminal

 authorities never summoned Mr. Ancira to appear in court in Mexico to face the charges. Morillo

 Deel.   ,r 23.   That Mexican criminal authorities did neither violates Mexican law. On August 14,

 2020, the Mexican Supreme Court (Suprema Corte de Justicia de la Nacion) issued a

 "jurisprudencia" (which sets forth legal guidance binding on lower courts) concerning the issuance


                                                      8
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 14 of 49
                                                                       14 of 49




 of arrest warrants ("Jurisprudencia"). The Jurisprudencia became effective for all courts as of

 August 17, 2020 and applies to matters that were initiated prior to that date, including that against

 Mr. Ancira. Morillo Deel. ,r 24.

         As set forth in the Jurisprudencia, the Mexican Supreme Court states that prosecutors

 seeking an arrest warrant must either (1) request that the criminal court summon the defendant to

 an initial hearing in good faith before ordering his or her arrest; or (2) prove to the criminal court

 why there is a need for confidentiality (e.g., the defendant is a flight risk) and the first factor cannot

 thus be satisfied. Only after the prosecutors prove the need for confidentiality can a Mexican court

 issue an arrest warrant on an ex parte basis. Absent satisfaction of either of these conditions, the

 Mexican Supreme Court held that the issuance (much less execution) of an arrest warrant against

 a defendant violates that defendant's rights under the Mexican constitution. Morillo Deel. ,r 24.

                 3.        Mexican Federal Court Decision Declaring That the Criminal
                           Complaint Against Mr. Ancira Was Time-Barred

         In February 2020, Mr. Ancira filed a writ of amparo with the federal court in Chiapas,

 Mexico ("Chiapas Amparo"). Declaration of Gustavo Adolfo Madero Ucero,                  ,r 24   ("Mexican

 Counsel Deel."). An amparo is a type of legal recourse that individuals and entities (such as

 companies) in Mexico, Spain and other primarily Spanish-speaking countries can use in order to

 challenge actions of the state (e.g., an arrest warrant, seizure of a party's assets) that may violate

 fundamental human rights (e.g., freedom of religion), due process and constitutional rights.

 Morillo Deel.   ,r 25;   Mexican Counsel Deel.    ,r 22;   Declaration of Javier Sanchez-Vera Gomez-

 Trelles and Manuel Olle Sese, ,r 15 ("Spanish Counsel Deel.").

         In the Chiapas Amparo, Mr. Ancira argued that the Secretaria de Hacienda y Credito

 Publico, or Ministry of Treasury, had failed to file a criminal complaint for money laundering

 against him within the three-year statute of limitations period prescribed by article 107 of the



                                                     9
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 15 of 49
                                                                       15 of 49




 Mexican Federal Criminal Code. Mexican Counsel Deel. ,i 24; see also Morillo Deel. ,i 25. In

 Mexico, the filing of a criminal complaint - which sets fo1ih allegations of potential criminal

 offenses (such as money laundering) and is typically filed by the victim of the offense - initiates a

 criminal investigation by the Mexican law enforcement authorities. Mexican Counsel Deel. ,i 9.

        On August 13, 2020, the court in Chiapas held that the criminal complaint against

 Mr. Ancira, which had been filed in May 2019, was time barred because the Ministry of Treasury

 (which, by law, is the "victim" of money laundering offenses and thus is the only party with legal

 standing to file such complaints) had failed to file it within the three-year statute of limitations

 period ("Chiapas Amparo Decision"). Mexican Counsel Deel. ,i 25; Morillo Deel. ,i 26.

        Given the lapse of the statute of limitations, the Chiapas court concluded that the criminal

 court in Mexico City - which is the court that issued the Arrest Warrant - had to immediately

 cancel the Arrest Warrant and informed the Mexico City court of its decision. Mexican Counsel

 Deel. ,i 25. The Mexico City criminal court did not do so because of a pending decision in a

 separate amparo proceeding that Mr. Ancira had filed with the court dedicated to criminal amparo

 cases in Mexico City challenging the FGR's issuance of the Arrest Warrant ("Mexico City

 Amparo"). This court denied the Mexico City Amparo in late November 2019, a decision that Mr.

 Ancira appealed in December 2019. Mexican Counsel Deel. ,i 23. As a decision from the court

 hearing the appeal of the Mexico City Amparo remains outstanding, Mr. Ancira (through his

 representatives) asked the Chiapas court for clarification regarding the Chiapas Amparo Decision

 (e.g., on its applicability). The Chiapas court thereafter issued an order directing the cancellation

 of the Arrest Warrant ("Cancellation Order"). The Chiapas court wrote that its order had to be

 enforceable with immediate effect because the case involved Mr. Ancira's personal liberty.

 Mexican Counsel Deel. ,i 25.




                                                  10
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 16 of 49
                                                                       16 of 49




         Shortly after the court issued the Chiapas Amparo Decision, prosecutors from the FOR

 filed an appeal challenging it. Federal prosecutors also requested that the Chiapas court stay

 enforcement of the Cancellation Order and the Chiapas Amparo proceeding in general, on the basis

 that enforcement of the Cancellation Order may cause i1Teparable harm to the FOR. On August

 20, 2020, the Chiapas court granted the stay. Mexican Counsel Deel. ,i 26.

        On the same day, August 20, 2020, the Consejo de la Judicatura Federal ("CJF"), or Federal

 Judicial Council (which is responsible for, among other things, disciplinary actions against judges),

 suspended the judge who issued the Chiapas Amparo Decision for six months. The CJF made

 such determination on the rationale that the Chiapas judge issued an order finding that the statute

 oflimitations had lapsed despite knowledge that another court had denied the Mexico City Amparo

 (in which Mr. Ancira challenged the validity of the AITest Warrant) in November 2019. Mexican

 Counsel Deel. ,i 27. During his daily press conference on August 20, 2020, Mr. Lopez Obrador

 (who is publicly targeting his political rivals and their supporters, including Mr. Ancira)

 predictably dismissed the import of the Chiapas Amparo Decision. See Excerpt of August 20,

 2020 Press Conference (Morillo Deel. ,i 27, Ex. 3).

                4.      Status of the Mexican Criminal Proceeding

        Given the aforementioned procedural developments - which are highly unusual in amparo

 proceedings in Mexico - as of the date of this Application, the Mexican Criminal Proceeding

 against Mr. Ancira remains ongoing and the AITest Warrant remains in effect. In particular and as

 described below, the Mexican Criminal Proceeding against Mr. Ancira is in the initial investigation

 stage. Mexican Counsel Deel. ,i,i 20, 28.

        Mexico's criminal justice system entails three basic stages (excluding appeals or amparo

 proceedings), as follows: (1) the investigation stage, which commences with the filing of the

 criminal complaint and comprises (i) an initial investigation, typically conducted by prosecutors


                                                  11
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 17 of 49
                                                                       17 of 49




 with the assistance of the police (either at the state or federal level) and that culminates in an initial

 hearing similar to an arraignment where the prosecutors explain the evidence in their possession

 and their preliminary legal theory of the case to the court and the defendant; and (ii) if the court

 detennines there is sufficient evidence for prosecutors to bring a case to trial, a fonnal

 investigation, which is conducted by the same prosecutors who did the initial investigation but

 may encompass additional evidence-gathering to prepare for trial and is overseen by the court (e.g.,

 the court sets a deadline for completion of the further investigation); (2) the intennediate stage,

 which commences with prosecutors filing what is called an "accusation" (which is akin to an

 indictment and sets forth the criminal charges) and encompasses all pre-trial motions and

 discovery; and (3) the trial. Mexican Counsel Deel. ,r,r 7-13.

         The proceeding against Mr. Ancira is necessarily at the investigation stage because the

 initial hearing - during which prosecutors present the evidence in their possession and legal theory

 of the case to a defendant and the court - has not yet taken place. Mexican Counsel Deel.           ,r 20.
 During this (and any stage described above), Mr. Ancira can present evidence to the federal

prosecutors (which then becomes part of the prosecutors' investigative file) or to the court.

Mexican Counsel Deel.      ,r   14. Under the Mexican criminal system, prosecutors are required to

maintain a formal "file" containing all documents and information relating to the investigation,

 including evidence they have gathered. Mexican Counsel Deel. ,r 10.

                 5.      The Spanish Extradition Proceeding

        On June 21, 2019, Mexico issued the Extradition Request. Notably, Mexico did not attach

 copies of the prosecutors' investigative file (described above), the court's docket relating to the

 case or any evidence used by Mexico to support the Arrest Warrant or the Extradition Request.

Morillo Deel. ,r 21; Mexican Counsel Deel. ,r 19; Spanish Counsel Deel. ,i 7.




                                                    12
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 18 of 49
                                                                       18 of 49




         On May 27, 2020-nearly a year after his arrest-the First Section of the Criminal Chamber

 of the National Court of Spain ("First Court") granted the Extradition Request. On July 15, 2020,

 Mr. Ancira appealed the order granting the Extradition Request to the Plenary of the Criminal

 Chamber of the National Com1 of Spain ("Plenary Court"). Spanish Counsel Deel.            iJiJ   12-13;

 Morillo Deel. ,i 22.

        As of the date of this filing, a decision from the Plenary Court remains pending but is

 expected in September or October 2020, at the earliest. Spanish Counsel Deel. ,i 13. To the extent

 that Mr. Ancira identifies evidence that may assist his defense in the appeal, he would be pennitted

 to present it. Indeed, Article 24 of the Spanish Constitution, which provides for the fundamental

 right to present a defense in a criminal matter, expressly allows for the introduction of new

 evidence in the Plenary Court. Spanish Counsel Deel. ,i 24.

        If Mr. Ancira loses this appeal and the Plenary Court affirms the First Court's granting of

 the Extradition Request, he plans to appeal the decision to the Spanish Constitutional Tribunal, the

 highest court in Spain, as well as file an amparo further challenging the decision to extradite him

 to Mexico. Spanish Counsel Deel. ,i 15.

 III.   REQUESTED DISCOVERY

        Faced with criminal charges in Mexico that he participated in transactions that comprised

 money laundering, Mr. Ancira is now seeking to marshal evidence showing the lack of impropriety

 for these transactions. Through the proposed subpoena to UBS, 6 Mr. Ancira seeks documents and

 infonnation in UBS 's possession, custody and/or control relating to an account held by Tochos

 Holding (the UBS Account) with IBAN CH610024024088097460T from March 1, 2012 through

 August 31, 2013 ("Relevant Period").



        See Exhibit A (appended hereto).



                                                 13
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 19 of 49
                                                                       19 of 49




         Mr. Ancira seeks information during the Relevant Period because it encompasses the time

 from at or around when AHMSA and Mr. Lozoya (through Wolfsburg) executed the March 2012

 Contract through the last publicly reported transfer from the UBS Account to a third paiiy within

 potential scope of the AHMSA Investigation. In particular and according to one media report, the

 UBS Account sent one payment to a third party on or around August 5, 2013, 7 meaning that it was

 open until at least that month.

         First, Mr. Ancira requests information (e.g., sender, recipient, amount, date, counterparty

 bank, correspondent bank) for all transactions ( e.g., inflows, outflows) for the UBS Account during

 the Relevant Period, irrespective of currency ("Transactional Data").

         Second, Mr. Ancira requests information regarding the following transactions that are

 currently known to be under investigation as part of the Mexican Criminal Proceeding and, in tum,

 the Spanish Extradition Proceeding: (1) the transfers from AHMSA to the UBS Account that were

 made pursuant to the March 2012 and October 2012 Contracts; and (2) the transfers from the UBS

 Account to Ms. Cardenas purportedly made in connection with Mr. Lozoya's purchase of real

 estate in Mexico City ("Subject Transactions"). Figure 1 lists the Subject Transactions, which,

 upon information and belief, are all denominated in U.S. dollars ("USD") and thus likely to have

 been cleared by UBS's Stamford branch. 8




          See Raul Olmos, "Adquieren propiedad con un fideicomiso," REFORMA (Aug. 5, 2013) (referring to an
 August 5, 2013 transfer of USD 1.2 million from Tochos Holding to an account at the Bank of Montreal),
 https://www.reforma.com/adquieren-propiedad-con-un-fideicomiso/ar 16960 l 8?v=6.
          See, e.g., UBS, "Correspondent Banks List" (last updated August 2020) (hereinafter, "UBS Correspondent
 Banks List") (listing "UBS AG, Stamford Branch (UBS is self clearer)" as the correspondent bank for U.S. dollars),
 https://www.ubs.com/global/en/bank_for_banks/offering/cash_currency/jcr_ content/par/table.0896104915.file/dGF
 ibGVUZXh0PS9jb250ZW50L2RhbS91YnMvZ2xvYmFsL2JhbmtfZm9yX2JhbmtzL2JhbmtfZ2xvYmFsX2Nlc3Rv
 ZHkvY290L WNibC5wZGY=/cot-cbl.pdf.



                                                        14
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 20 of 49
                                                                       20 of 49




    Date                                                                                           Amount
                              Sender                 Recipient
    (Approximate)                                                                                  (USD)

    June 12, 2012                                    Tochos Holding                                500,000

                                                     Tochos Holding

                                                     Intercam Casa de Bolsa SA de
                                                     CV / Maria del Carmen
    November 7, 2012                                                                               1,500,000
                                                     Ampudia Cardenas (No.
                                                     36888689)

    November 9, 2012                                                                               1,000,000

                                                     Intercam Casa de Bolsa SA de
                              Tochos                 CV / Maria del Carmen
    November 13, 2012                                                                              1,080,000
                              Holding                Ampudia Cardenas (No.
                                                     36888689)
                                                    ---------·-     -   - - ---   ---------··-··



    November 16, 2012         AHMSA                  Tochos Holding                                100,000

    November 28, 2012         AHMSA                  Tochos Holding                                800,000


        For each of the Subject Transactions, Mr. Ancira requests (in addition to Transactional

 Data) the following: (1) email correspondence and any other documents (e.g., contracts, Know-

 y our-Customer ("KYC") infonnation) exchanged between (i) UBS personnel and representatives

 of the UBS Account, including but not limited to the accountholder(s), beneficial owner(s),

 authorized signator(ies) and power(s) of attorney ("UBS Account Representatives"); and (ii) UBS

 personnel, including but not limited to discussions concerning the purpose, origin (in the case of

 inflows) or destination (in the case of outflows) of the Subject Transaction; (2) documents relating

 to due diligence investigations that UBS might have performed to seek to substantiate the basis for

 the Subject Transaction, as required under applicable AML statutes, including email




        See Arrest Wan-ant at 12-13; Extradition Request at 9-10.



                                                       15
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 21 of 49
                                                                       21 of 49




 correspondence between UBS personnel and UBS Account Representatives and among UBS

 personnel, as well as any KYC documents maintained in UBS's customer management systems

 that establish the rationale for the Subject Transaction (e.g., a deposit related to a contract for

 services that the client provided UBS at account opening and that is maintained in the client's

 KYC file); (3) copies of any anti-money laundering ("AML") alerts that UBS's transaction

 monitoring system may have triggered for each Subject Transaction and any correspondence with,

 or other documents (e.g., invoices) provided by, UBS Account Representatives; and (4) copies of,

 and any documents and infonnation concerning, any Suspicious Activity Reports ("SAR[s]") filed

 in connection with the Subject Transaction anywhere in the world, including in the United States

 or Switzerland ("Subject Transaction Infonnation").

        Mr. Ancira requests the Subject Transaction Information for sub-categories (1) and (3)

 from the Relevant Period and for sub-categories (2) and (4) from March 1, 2012 through the

 present. As to the latter two sub-categories, Mr. Ancira seeks information and documents through

 the present because he understands that UBS may have conducted due diligence investigations

 and/or filed SARs regarding the Subject Transactions well after August 2013 or even account

 closing (e.g., after the media began reporting on the AHMSA Investigation in 2018).

        Mr. Ancira intends to use the Transactional Data and Subject Transaction Information

 (together, "Requested Discovery") to aid in his defense of the Mexican Criminal Proceeding and

 to bolster his efforts to fight the Spanish Extradition Proceeding. Among other things, Mr. Ancira

 believes, upon infonnation and belief, that the Requested Discovery will support his arguments

 that the transfers pursuant to the March and October 2012 Contracts were legitimate and the money

 laundering allegations baseless.




                                                 16
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 22 of 49
                                                                       22 of 49




 IV.      ARGUMENT

          A.       Legal Framework

          Mr. Ancira respectfully submits that this Court should grant the Application because (1) it

 meets the statutory requirements set forth in Section 1782 (i.e., the entity from which discovery is

 sought resides in the district to which the application is made, the request seeks information and

 the production of documents, the discovery is for use in proceedings before foreign tribunals, and

 the applicant is an interested person in such proceedings); and (2) weighing the discretionary Intel

 factors (e.g., whether (i) the target of discovery is a participant in the foreign proceedings; (ii) the

 foreign tribunals are receptive to the use of the Requested Discovery; (iii) the request is an attempt

 to circumvent foreign law; and (iv) the request is unduly burdensome) compels such result. 10

          Section 1782 permits district courts to grant discovery for use in a pending or "reasonabl[y]

 contemplat[ed]" foreign proceeding. Intel, 542 U.S. at 259. The statute, in relevant part, states:

          The district court of the district in which a person resides or is found may order him
          to give his testimony or statement or to produce a document or other thing for use
          in a proceeding in a foreign or international tribunal, including criminal
          investigations conducted before forn1al accusation. The order may be made ...
          upon the application of any interested person ....

 28 U.S.C. § 1782(a).

          An application made pursuant to Section 1782 must satisfy three statut01y requirements:

 "( 1) the person from whom discovery is sought resides (or is found) in the district of the district

 court to which the application is made, (2) the discovery is for use in a foreign proceeding before

 a foreign tribunal, and (3) the application is made by a foreign or international tribunal or any


 10
          Moreover, the Court only needs to find that the Application meets the statutory requirements with regard to,
 and that the discretionary Intel factors favor, one of the foreign proceedings. See In re Accent Delight Int'! Ltd., 869
 F.3d 121, 134-35 (2d Cir. 2017) (upholding Section 1782 discovery order in which the district court analyzed only
 one foreign proceeding but pem1itted use of discovery obtained in additional foreign proceedings that had not been
 analyzed). "Where a district court authorizes Section 1782 discovery for use in one foreign proceeding, it need not
 analyze every foreign proceeding in which the petitioner is involved under the Section 1782 and Intel framework." In
 re Sampedro, No. 3:18-MC-47, 2018 WL 5630586, at *2 (D. Conn. Oct. 30, 2018) (citing Accent Delight).



                                                           17
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 23 of 49
                                                                       23 of 49




interested person." Brandi-Dohrn v. IKB Deutsche lndustriebank AG, 673 F.3d 76, 80 (2d Cir.

2012).

         After determining that the three statutory requirements are satisfied, courts must then

consider four discretionary factors in deciding whether to grant a Section 1782 application:

(1) whether the documents or testimony sought are within the foreign tribunal's jurisdictional

reach, and thus accessible absent Section 1782 aid; (2) the nature of the foreign tribunal, the

character of the proceedings underway abroad, and the receptivity of the foreign government or

the court or agency abroad to U.S. federal-court judicial assistance; (3) whether the Section 1782

request conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of

a foreign country or the United States; and (4) whether the subpoenas contain unduly intrusive or

burdensome requests. See Intel, 542 U.S. at 264-65.

         Moreover, courts in the Second Circuit "evaluate discovery requests under section 1782 in

light of the statute's twin aims of providing efficient means of assistance to participants in

international litigation in our federal courts and encouraging foreign countries by example to

provide similar means of assistance to our courts." Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d

 1095, 1097 (2d Cir. 1995) (citation omitted); see also In re Metallgesellschaft, 121 F.3d 77, 79 (2d

 Cir. 1997) (reversing trial court's denial of Section 1782 application for "failing to take into

 consideration the twin aims of the statute in reaching its decision").

         The Supreme Court and Second Circuit have both acknowledged a Congressional intent to

 provide a liberal avenue to discovery in aid of foreign and international proceedings. See, e.g.,

 Intel, 542 U.S. at 247-48; Brandi-Dohrn, 673 F.3d at 80 (citation omitted) ("[T]he statute has, over

 the years, been given increasingly broad applicability."); In re Edelman, 295 F.3d 171, 179-80 (2d

 Cir. 2002) ("Congress has expressed as its aim that the statute be interpreted broadly").




                                                  18
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 24 of 49
                                                                       24 of 49




         B.      The Applications Meet the Statutory Requirements of Section 1782

         The Application satisfies the three statutory requirements of Section 1782: (1) UBS

 "resides" or is "found" in the District of Connecticut; (2) the Requested Discovery is "for use" in

 foreign legal proceedings; and (3) Mr. Ancira is an "interested person" in the foreign legal

proceedings.

                 1.       UBS "Resides" or Is "Found" in the District of Connecticut

        UBS maintains a place of business in the District of Connecticut - specifically, a branch
                                                                                         11
 located at 677 Washington Boulevard, Stamford, CT 06912 ("Stamford Branch").                 The Stamford

 Branch, among other things, functions as UBS's U.S. correspondent bank. 12 Upon information

 and belief, the Stamford Branch thus processes or "clears" U.S. dollar transactions for UBS 's non-

 U.S. operations, including those in Switzerland.

         The Second Circuit has held that an entity "resides or is found in" a district if a court can

 exercise personal jurisdiction over it. See In re del Valle Ruiz, 939 F.3d 520,528 (2d Cir. 2019)

 ("resides or is found in" standard "extends to the limits of personal jurisdiction consistent with due

 process"); see also In re Edelman, 295 F.3d at 178 (noting that "§ 1782(a) supports a flexible

 reading of the phrase 'resides or is found"'). Furthennore, "there must be an 'affiliation between

 the forum and the underlying controversy, principally, [an] activity or an occurrence that takes

 place in the forum State."' In re del Valle Ruiz, 939 F.3d at 529 (quoting Bristol-Myers Squibb

 Co. v. Superior Ct. of Cal.,_ U.S._, 137 S. Ct. 1773, 1780, 198 L.Ed.2d 395 (2017) (alteration

 in original) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,919, 131

 S.Ct. 2846, 180 L.Ed.2d 796 (2011)). Specifically, the Requested Discovery must proximately


 11
          See UBS, "Locations," https://www.ubs.com/locations.html#stamford/en/ps/all/_en_us_stamford_ 600-
 washington-blvd/4l.0477 /-73 .5441/; see also Sec. Exch. Comm., UBS AG Fonn 20-F 2020,
 https://www.sec.gov/Archives/edgar/data/1114446/000161052020000041/arubsen.htm.
 12
         See, e.g., UBS Correspondent Banks List.



                                                     19
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 25 of 49
                                                                       25 of 49




 result from UBS 's contacts with this forum - "[t]hat is, [UBS] having purposefully availed itself

 of the forum must be the primary or proximate reason that the evidence sought is available at all."

 Id. at 530; see also Pfaff v. Deutsche Bank AG, No. 20 Misc. 25, 2020 WL 3994824, at *8-9

 (S.D.N.Y. July 15, 2020) (finding specific jurisdiction over Deutsche Bank because its silver

 trading activities took place on an exchange within the Southern District of New York).

         Here, this Court has personal jurisdiction over UBS because it is located in and transacts

 business in the District of Connecticut through the Stamford Branch. In addition, because the

 Stamford Branch functions as UBS's U.S. correspondent bank - meaning it clears transfers into

 and out of accounts maintained at non-U.S. UBS locations, such as in Geneva, that are

 denominated in U.S. dollars - the Requested Discovery regarding the UBS Account and Subject

 Transactions proximately results from UBS's contacts in the District of Connecticut. As such, the

 first statutory requirement is satisfied.

                  2.      The Requested Discovery Is "For Use" in a Foreign Proceeding

         Under the second statutory requirement, an applicant must demonstrate that the Requested

 Discovery is "for use" in a proceeding before a foreign tribunal. See Brandi-Dohrn, 673 F.3d at

 80. As discussed further below (1) the Mexican Criminal Proceeding and Spanish Extradition

 Proceeding each constitute a "foreign proceeding" under Section 1782; 13 and (2) the Requested

 Discovery is "for use" in both proceedings.

                          (a)      The Mexican Criminal Proceeding Is a Foreign Proceeding

         The Mexican Criminal Proceeding qualifies as a pending proceeding in a "foreign or

 international tribunal" for purposes of Section 1782, which explicitly contemplates the inclusion

 of "criminal investigations conducted before formal accusation" within its scope. 28 U.S.C. §


 13
         As the Intel Court made clear, to fall within the ambit of Section 1782, a "foreign proceeding" must be
 pending or "within reasonable contemplation." 542 U.S. at 259.



                                                       20
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 26 of 49
                                                                       26 of 49




 1782(a); see also Weber v. Finker, 554 F.3d 1379, 1384 (11th Cir. 2009) ("Congress clearly

 intended for § 1782 to facilitate discovery by individuals for use in foreign criminal actions.").

 There is currently an active criminal investigation in Mexico against Mr. Ancira. Mexican Counsel

 Deel.   ,r 20; see also supra Section II.C.
          U.S. courts routinely grant Section 1782 applications to obtain discovery for use in foreign

 criminal proceedings and investigations. See, e.g., In re Berlamont, 773 F.3d 456, 461-62 (2d Cir.

 2014) (holding that Section 1782 permitted district court to order the production of discovery for

 use in a foreign criminal investigation being conducted by an investigating magistrate); Weber v.

 Finker, 554 F.3d at 1384-85 (affirming order granting Section 1782 application filed by defendant

 in Swiss criminal action).

                          (b)     The Spanish Extradition Proceeding Is a Foreign Proceeding

          The Spanish Extradition Proceeding also qualifies as a proceeding in a "foreign or

 international tribunal" for purposes of Section 1782 for two independent reasons. First, the

 Spanish Extradition Proceeding squarely relates to, and is effectively an extension of, a pending

 criminal investigation: the Mexican Criminal Proceeding. Indeed, the Arrest Warrant and, in tum,

 the Extradition Request are based upon the charges underlying the Mexican Criminal Proceeding.

 Mexican Counsel Deel.      ,r,r 15-20; Spanish Counsel Deel. ,r,r 2, 7; Morillo Deel. ,r,r 14-23; see also
 Section II.C. As with the Mexican Criminal Proceeding, the Spanish Extradition Proceeding

 therefore constitutes a "foreign proceeding" under Section 1782. Second, an appeal of a non-U.S.

 court order irrespective of the underlying nature of the proceeding (such as Mr. Ancira's pending

 appeal of the decision of the First Court) constitutes a foreign proceeding and in support of which

 U.S. courts have granted Section 1782 applications. See, e.g., IPCom GMBH & Co. KG v. Apple

 Inc., 61 F. Supp. 3d 919,923 (N.D. Cal. 2014) (denying motion to quash subpoena served pursuant




                                                     21
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 27 of 49
                                                                       27 of 49




 to Section 1782, finding that, although trial in the foreign proceeding had concluded, case remained

 pending before an appellate court).

                        (c)     A Potential Amparo Proceeding in Spain Is a Foreign
                                Proceeding

         Alternatively, if Mr. Ancira loses his appeal in the Plenary Comi, he intends to file an

 amparo in Spain further challenging the decision to extradite him to Mexico ("Spanish Amparo

 Proceeding"). Spanish Counsel Deel. ,r,r 15-17. This also constitutes a foreign proceeding.

        As the Intel Court held, although a proceeding for which discovery is sought under Section

 1782 must be "within reasonable contemplation," it need not be "pending" or "imminent." 542

 U.S. at 259. Instead, a Section 1782 applicant only needs to be able to demonstrate "some

 objective indicium that the action is being contemplated" (i.e., something "from which it can

 determine that the contemplated proceeding is more thanjust a twinkle in counsel's eye"). Certain

 Funds, Accounts and/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113, 124 (2d Cir. 2015). Courts

 in this Circuit routinely grant Section 1782 applications in support of contemplated litigation. See,

 e.g., In re Hornbeam Corp., 722 F. App'x 7, 9-10 (2d Cir. 2018) (holding that a foreign proceeding

 was reasonably contemplated when the applicant "represented that it intended to initiate further

 litigation," and "articulated a theory on which it intended to litigate").

        Here, Mr. Ancira has retained Spanish counsel and intends to file an amparo, if necessary,

 to contest further his extradition to Mexico. As such, the Spanish Amparo Proceeding qualifies as

 a reasonably contemplated "foreign proceeding" under Section 1782 for which Mr. Ancira can

 seek judicial assistance in the United States. See, e.g., In re IJK Palm LLC, No. 3:16-MC-171,

 2019 WL 2191171, at *4, 6 (D. Conn. Jan. 30, 2019) (finding contemplated lawsuits in the Cayman

 Islands, where the petitioner had hired attorneys, investigated parties, and reviewed its own files,

 constituted reasonably contemplated foreign proceedings).



                                                   22
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 28 of 49
                                                                       28 of 49




                            (d)    The Requested Discovery Is "For Use" in a Foreign Proceeding

          The Requested Discovery is for "use" in both the pending Mexican Criminal Proceeding

 and Spanish Extradition Proceeding as well as in the potential Spanish Amparo Proceeding.

 Notably, an applicant is not required to show that the infonnation sought would be discoverable

 or admissible in the foreign proceeding. See Brandi-Dohrn, 673 F.3d at 82 ("[A]s a district court

 should not consider the discoverability of the evidence in the foreign proceeding, it should not

 consider the admissibility of evidence in the foreign proceeding in ruling on a section 1782

 application.") (emphasis in original). Rather, an applicant only needs to show that it has "the

 practical ability ... to place a beneficial document - or the information it contains - before a

 foreign tribunal." In re Accent Delight Int'! Ltd., 869 F.3d 121, 131 (2d Cir. 2017) (emphasis in

 original).      Further, an applicant need not demonstrate that it can only prevail in a foreign

 proceeding if it obtains the sought-after discovery. See Mees v. Buiter, 793 F.3d 291,298 (2d Cir.

 2015). Instead, an applicant only needs to show that the sought-after discovery "will be employed

 with some advantage or serve some use in the proceeding." Id.

          As discussed above, the Requested Discovery will be used to support Mr. Ancira's defenses

 in the Mexican Criminal Proceeding and Spanish Extradition Proceeding, and would also be used

 in the potential Spanish Amparo Proceeding (i.e., should the Plenary Court affinn the First Court's

 decision to grant the Extradition Request). Mexican Counsel Deel. ,r,r 4, 29-30; Spanish Counsel

 Deel.   ,r,r   4, 19-20.   Mr. Ancira will use the Requested Discovery in the Mexican Criminal

 Proceeding to (1) demonstrate, among other things, that the transfers to Tochos Holding were

 pursuant to consulting agreements; and (2) argue that the charges against him for money

 laundering must therefore be dropped. Mexican Counsel Deel.       ,r 29.   Mr. Ancira will similarly

 use the Requested Discovery in the Spanish Extradition Proceeding (and Spanish Amparo

 Proceeding, to the extent filed) to demonstrate that the Mexican criminal charges pending against


                                                  23
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 29 of 49
                                                                       29 of 49




 him are baseless and that extradition is therefore unwarranted and improper. Spanish Counsel

 Deel. ,i 19.

                 3.      Mr. Ancira Is An "Interested Person" in the Foreign Proceedings

         Finally, Section 1782 requires persons seeking discovery to show that they possess a

 reasonable interest in the foreign proceeding. While Section 1782 broadly covers those with the

 right to participate and submit evidence in a foreign proceeding, there is "[n]o doubt litigants are

 included among, and may be the most common example of, the 'interested person[ s]' who may

 invoke § 1782." Intel, 542 U.S. at 256.

         Here, Mr. Ancira is (1) a party (i.e., the defendant) in the Mexican Criminal Proceeding;

 (2) a party (i.e., the appellant) in the Spanish Extradition Proceeding; and (3) a party in the potential

 Spanish Amparo Proceeding (i.e., the petitioner). Mexican Counsel Deel.          ,r 2;   Spanish Counsel

 Deel. ,r,r 2, 15. Mr. Ancira is, therefore, an "interested person" under Section 1782. See Intel, 542

 U.S. at 256; see also Medeiros v. Int'! Game Tech., No. 2:16-CV-00877, 2016 WL 1611591, at *2

 (D. Nev. Apr. 22, 2016) (finding Section 1782 petitioner to be an "interested person" in

 proceedings in Brazil in which he was a criminal defendant).

         C.      The Intel Discretionary Factors Weigh in Favor of Granting the Application

         Once the statutory requirements under Section 1782 are met, the Court should consider the

 four discretionary Intel factors. 542 U.S. at 264-65. Each of these factors weighs in favor of

 granting the discovery requested herein.

         First, UBS is not a party to the Foreign Proceedings. Second, there is no reason to believe

 that the Spanish and Mexican courts would be unreceptive to evidence obtained through Section

 1782 discovery. Third, Mr. Ancira is acting in good faith and is not seeking to avoid any foreign

 restriction on gathering evidence. Fourth, the Requested Discovery is carefully circumscribed and

 targeted to key facts so as to avoid undue burden on UBS.


                                                    24
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 30 of 49
                                                                       30 of 49




                1.      The First Intel Factor Favors Granting Discovery

        The first Intel factor asks whether the documents or testimony sought are within a foreign

 tribunal's jurisdictional reach, and thus accessible absent Section 1782 aid. Intel, 542 U.S. at 264.

 As the Intel Court explained, "when the person from whom discovery is sought is a participant in

 the foreign proceeding ... the need for§ 1782(a) aid generally is not as apparent as it ordinarily

 is when evidence is sought from a nonparticipant in the matter arising abroad." Id.

        Here, UBS is not a party to the Mexican Criminal Proceeding or Spanish Extradition

 Proceeding (and would not be a party in a potential Spanish Amparo Proceeding) and is therefore

 beyond the jurisdiction of the respective Mexican and Spanish courts overseeing each proceeding.

 Mexican Counsel Decl. ,-i 32; Spanish Counsel Deel. ,-r 22. As such, this factor weighs in favor of

 granting the Application.

                2.      The Second Intel Factor Favors Granting Discovery

        The second Intel factor asks the Comi to examine "the nature of the foreign tribunal, the

 character of the proceedings underway abroad, and the receptivity of the foreign government or

 the court or agency abroad to U.S. federal-court judicial assistance." Intel, 542 U.S. at 264.

        The Second Circuit has held that there is a strong presumption that a foreign tribunal will

 be receptive to evidence obtained in the United States. See Euromepa, S.A. v. R. Esmerian, Inc.,

 51 F .3d 1095, 1102 (2d Cir. 1995) ("Absent specific directions to the contrary from a foreign

 forum, the statute's underlying policy should generally prompt district courts to provide some fonn

 of discovery assistance."). As a result, a court should deny discovery on the basis of lack of

 receptiveness only where it is provided with "authoritative proofthat [the] foreign tribunal would

 reject evidence obtained with the aid of section 1782." Id. at 1100 (emphasis added).

        Here, there is no evidence that the courts overseeing the proceedings in Mexico and Spain

 would be hostile to any evidence gathered through the Application. To the contrary, the Mexican


                                                  25
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 31 of 49
                                                                       31 of 49




 and Spanish courts are each receptive to discovery obtained via Section 1782 and there is no

 indication that either would reject evidence collected pursuant to Section 1782. Mexican Counsel

 Deel. ,i,i 40-41; Spanish Counsel Deel. ,i 28.

        First, in Mexico, a criminal defendant has a fundamental right to offer evidence during a

 criminal proceeding and thus Mexican courts are receptive to evidence obtained through a Section

 1782 request. Mexican Counsel Deel. ,i,i 34-41. This comports with the findings of numerous

 U.S. courts, which have found that, at the very least, there is no indication that Mexican courts

 would be unreceptive to discovery gathered abroad. See, e.g., In re Grupo Mexico SAB de CV,

 No. 3:14-MC-00073, 2014 WL 12691097, at *3 (N.D. Tex. Oct. 17, 2014) (finding that "there is

 no evidence to suggest that the Mexican court is hostile to U.S. federal courts' assistance under§

 1782(a)"); see In re Samsung Elecs., SA. de C. V, No. 06-20639-CIV, 2006 WL 8433576, at *2

 (S.D. Fla. Apr. 12, 2006) (in denying motion to quash subpoena served pursuant to Section 1782,

 noting that, among other things, "neither party argues that Mexican tribunals, or the Mexican

 government, are generally unreceptive to assistance from U.S. courts"); In re Grupo Qumma, No.

M 8-85, 2005 WL 937486, at *3 (S.D.N.Y. Apr. 22, 2005) (finding no authoritative evidence that

 a Mexican court would reject additional evidence gathered through Section 1782 discovery); see

also In re Application ofOperacion y Supervision de Hoteles, SA. de C. V, No. 14 Misc. 82, 2015

WL 82007, at *6 (S.D.N.Y. Jan. 6, 2015) (denying motion to quash subpoena issued under Section

 1782 related to letters rogatory from a Mexican court posing questions for one of its cases); In re

Request for Int'! Judicial Assistance from the Sixteenth Family Court of the Supreme Court of

Justice ofthe Fed. Dist., No. 14-MC-80083, 2013 WL 1202545, at *1, 2 (N.D. Cal. Mar. 19, 2014)

(granting Section 1782 application that involved letters rogatory from a Mexican court requesting

relevant documents for one of its cases).




                                                  26
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 32 of 49
                                                                       32 of 49




        Second, in Spain, the Plenary Court (the court where Mr. Ancira's appeal is pending) and

 Constitutional Tribunal (the highest court in Spain and in which an amparo would be filed) are

 both receptive to new evidence obtained through a Section 1782 request and there is no indication

 that they would reject it. Indeed, Article 24 of the Spanish Constitution, which provides for the

 fundamental right to present a defense in a criminal matter, allows for the introduction of new

 evidence in the Plenary Court. Spanish Counsel Deel. ,r,r 23-28.

        This comports with the findings of numerous courts in this Circuit, which have found that,

 at the very least, there is no indication that Spanish courts would be unreceptive to discovery

 gathered abroad. See, e.g., In re Sampedro, No. 3:18-MC-47, 2018 WL 5630586, at *4 (D. Conn.

 Oct. 30, 2018) ("In the absence of any evidence from the Respondents of a Spanish declaration

 that specifically addresses and rejects the use of discovery gathered abroad, and in light of the

 policy goals of Section 1782, this factor weighs in favor of granting at least some of Petitioner's

 subpoenaed discovery."); In re Mangouras, No. l 7-MC-172, 2017 WL 4990655, at *7 (S.D.N.Y.

 Oct. 30, 2017) ("The Court is not aware of any authoritative statement indicating that ... the

 Spanish courts ... would be unreceptive to infonnation obtained through the assistance of United

 States courts."); see also In re Bayer AG, 146 F.3d 188, 196 (3d Cir. 1998) (vacating order denying

 Section 1782 discovery that had been sought for use in Spain because "the evidence presented to

 the district court strongly suggested receptivity by the Spanish court to the evidence sought by

 [Section 1782 applicant] rather than offense").

        As such, this factor weighs in favor of granting the Application.

                3.     The Third Intel Factor Favors Granting Discovery

        The third Intel factor looks to "whether the § l 782(a) request conceals an attempt to

 circumvent foreign proof-gathering restrictions or other policies of a foreign country or the United

 States." Intel, 542 U.S. at 265. The Intel Court expressly rejected the notion that Section 1782


                                                   27
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 33 of 49
                                                                       33 of 49




 requires that the evidence sought must be discoverable in the foreign proceeding itself. Id. at 260

 (holding that Section 1782 does not impose a "foreign discoverability" requirement that evidence

 sought be discoverable under law governing foreign proceedings). 14

          The Second Circuit has also held that the specific documents or testimony discovered need

 not be admissible abroad.            See Brandi-Dohrn, 673 F.3d at 82 ("While Intel concerned the

 discoverability of evidence in the foreign proceeding, we see no reason why it should not extend

 to the admissibility of evidence in the foreign proceeding. As in Intel, there is no statutory basis

 for any admissibility requirement.") (emphasis in original). The Second Circuit has further made

 clear that there is no requirement that an applicant must first exhaust its discovery remedies in a

 foreign court before seeking Section 1782 aid. See In re Metallgesellscha.ft AG, 121 F.3d at 79

 ("[A] 'quasi-exhaustion requirement,' finds no support in the plain language of the statute and runs

 counter to its express purposes.") (internal citation omitted).

         Here, Mr. Ancira is acting in good faith and the Application does not "attempt to

 circumvent" proof-gathering restrictions of Mexican or Spanish courts. Mexican Counsel Deel.

 ,r,r 31, 33; Spanish Counsel Deel. ,r,r 21, 23.
         Mexican courts do not prohibit the use of evidence gathered abroad. Indeed, Mexican

 courts provide for the submission of evidence, regardless of whether it was obtained from within

 the jurisdiction of the tribunal. Mexican Counsel Deel.                  ,r 41.   Similarly, Spanish courts do not

 prohibit the use of evidence gathered abroad. Indeed, Spanish courts provide for the submission.

 of evidence, regardless of whether it was obtained from within the jurisdiction of the tribunal.

 Spanish Counsel Deel. ,r 28.



14
          The Intel Court also cautioned that, although "[a] foreign nation may limit discovery within its domain for
reasons peculiar to its own legal practices, culture, or traditions[,] [such] reasons ... do not necessarily signal objection
to aid from United States federal courts." Id. at 261.



                                                            28
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 34 of 49
                                                                       34 of 49




          As such, this factor weighs in favor of granting the Application.

                   4.      The Fourth Intel Factor Favors Granting Discovery

          The fourth Intel factor looks to whether the requests are "unduly intrusive or burdensome."

 Intel, 542 U.S. at 265. The standard is substantially the same as in ordinary domestic civil litigation

 under the Federal Rules of Civil Procedure. See In re Bayer AG, 146 F.3d at 195 ("The reference

 in § 1782 to the Federal Rules suggests that under ordinary circumstances the standards for

 discovery under those rules should also apply when discovery is sought under the statute."); see

 also In re Edelman, 295 F.3d at 178 (applying the Federal Rules of Civil Procedure to Section

 1782 discovery requests).

          Here, the Requested Discovery is (1) narrowly tailored (e.g., the subpoena references

 specific entities, individuals, and transactions about which Mr. Ancira seeks documents and

 infonnation); 15 (2) temporally limited; (3) non-privileged; (4) easily procured as the documents

 and infonnation at issue are maintained in UBS 's regular course of business; and (5) bears directly

 on the transactions at issue in the Mexican Criminal Proceeding ( e.g., the transfers from AHMSA

 to the UBS Account) and, in tum, the Spanish Extradition Proceeding and potential Spanish

 Amparo Proceeding. In contrast, whatever burden UBS may incur by producing the Requested




 15
         In addition, during any meet and confer process, Mr. Ancira will provide UBS with search terms (e.g., party
 names) to further target and narrow the scope of the subpoena.



                                                         29
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 35 of 49
                                                                       35 of 49




 Discovery is both modest and proportionate given the circumstances. 16 As such, this factor weighs

 in favor of granting the Application.

 V.      CONCLUSION

         For the foregoing reasons, Mr. Ancira respectfully requests that the Court enter an Order

 pursuant to Section 1782, granting him leave to serve a subpoena on UBS for the Requested

 Discovery and any other further relief the Court deems appropriate.




16
          To the extent that the Court finds that the discovery requests are overbroad, it need not deny the Application
altogether; rather, it may exercise its authority under Federal Rule of Civil Procedure 26 to limit the requests, thereby
reducing the burden on UBS. See In re Malev Hungarian Airlines, 964 F.2d 97, 102 (2d Cir. 1992) ("On remand, we
wish to note that the district court can utilize its powers under the Federal Rules of Civil Procedure to lessen
significantly the burden of handling this discovery."); see also Fed. R. Civ. P. 26(b)(2)(C)(i); Fed. R. Civ. P. 26(c).
In addition, once the subpoena is served upon UBS, if there are ways in which the discovery requests can be more
finely focused to reduce any burdens while still providing Mr. Ancira with the documents and infonnation he requires,
Mr. Ancira will, in good faith, meet and confer with UBS to address any such burdens. That said, however, there is
no reason to believe that the Requested Discovery is, in any way, unduly burdensome. Furthennore, Mr. Ancira is
willing to enter into a protective order should the Requested Discovery be granted in order to protect third-party,
confidential or sensitive infonnation.



                                                           30
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 36 of 49
                                                                       36 of 49




  Dated: September 3, 2020            BY:

                                      Isl Kevin M Smith
                                      Kevin M. Smith (ct24774)
                                      David Nonnan-Schiff ( ct30082)
                                      WIGGIN AND DANA LLP
                                      One Century Tower
                                      265 Church Street
                                      New Haven, Connecticut 06510
                                      Telephone: (203) 498-4400
                                      ksrnith@wiggin.com
                                      dnorrnan-schiff@wiggin.com

                                      Juan P. Morillo (pro hac vice admission pending)
                                      Jeanhee Hong (pro hac vice admission pending)
                                      Kristin T. Casey (pro hac vice admission pending)
                                      QUINN EMANUEL URQUHART &
                                      SULLIVAN, LLP
                                      1300 I Street NW, Suite 900
                                      Washington, District of Columbia 20005-3314
                                      Telephone: (202) 538-8000
                                      iuanmorillo@quinnemanuel.com
                                      jeanheehong@quinnemanuel.com
                                      kristincasey@guinnemanuel.com

                                      Lucas Bento (pro hac vice admission pending)
                                      QUINN EMANUEL URQUHART &
                                      SULLIVAN, LLP
                                      51 Madison A venue, 22nd Floor
                                      New York, New York 10010
                                      Telephone: (212) 849-7000
                                      lucasbento@guinnemanuel.com

                                     Attorneys for Applicant Alonso Ancira Elizondo




                                       31
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 37 of 49
                                                                       37 of 49
        Case Case 3:20-mc-00071-TOF
             3:20-mc-00071-TOF      Document
                                Document       1-3Parte)
                                         1-1 (Ex    Filed 09/03/20  Page Page
                                                          Filed 09/03/20 38 of 49
                                                                               38 of 49

 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
       INRE:
       EX PARTE APPLICATION OF ALONSO                                       for the
       ANCIRA ELIZONDO FOR AN ORDER                            District of Com1ecticut
       TO OBTAIN DISCOVERY FOR USE IN
       FOREIGN PROCEEDINGS PURSUANT
       TO 28 U.S.C. § 1782                                                      )
                           Plaintiff                                            )
                                   v.                                          )        Civil Action No.
                                                                               )
                                                                               )
                               Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                          UBS AG

                                                        (Name ofperson to whom this subpoena is directed)

       '6
        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material:See Schedule A.



  Place: Wiggin and Dana LLP                                                             Date and Time:
         One Century Tower, P.O. Box 1832
                                                                                                             09/28/2020 10:00 am
         New Haven, CT 06508-1832

     0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 I Place:                                                                              IDate and Time:

        The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                   CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)
Alonso Ancira Elizondo                                                                           , who issues or requests this subpoena, are:
 Kevin M. Smith and David Norman-Schiff, Wiggin and Dana LLP, One Century Tower, PO Box 1832, New Haven, CT

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case Case 3:20-mc-00071-TOF
             3:20-mc-00071-TOF      Document
                                Document       1-3Parte)
                                         1-1 (Ex    Filed 09/03/20  Page Page
                                                          Filed 09/03/20 39 of 49
                                                                               39 of 49

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for        (name of individual and title, if any)

on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                       for travel and $                             for services, for a total of$                 0.00



            I declare under penalty of perjury that this infonnation is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc.:
       Case Case 3:20-mc-00071-TOF
            3:20-mc-00071-TOF      Document
                               Document       1-3Parte)
                                        1-1 (Ex    Filed 09/03/20  Page Page
                                                         Filed 09/03/20 40 of 49
                                                                              40 of 49

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                              (ii) disclosing an unretained expert's opinion or information that does
                                                                                 not describe specific occurrences in dispute and results from the expert's
  (I) For a Trial, Hearing, or Deposition. A subpoena may command a              study that was not requested by a pmty.
person to attend a trial, hearing, or deposition only as follows:                   (C) Spec/fj1ing Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or             described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                       modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly      conditions if the serving party:
transacts business in person, if the person                                           (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                    otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial             (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                 (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or             (I) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is      procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                         information:
   (B) inspection of premises at the premises to be inspected.                      (A) Documents. A person responding to a subpoena to produce documents
                                                                                 must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                      must organize and label them to correspond to the categories in the demand.
                                                                                    (B) Form for Producing Electronically Stored !,?formation Not Specified.
 (I) Avoiding Undue Burden or Expense; Sanctions. A party or attorney            If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps        information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the             which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must              (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include           person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who         information in more than one form.
fails to comply.                                                                    (D) Inaccessible Electronically Stored Information. The person
                                                                                 responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                          from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                    of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to          order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of     reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,       made, the court may nonethefess order discovery from such sources if the
hearing, or trial.                                                               requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible           26(b )(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or          (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to          (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.      under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for        material must:
compliance or 14 days after the subpoena is served. If an objection is made,         (i) expressly make the claim; and
the following rules apply:                                                           (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an          privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                         (B) Information Produced. Ifinfonnation produced in response to a
      (ii) These acts may be required only as directed in the order, and the     subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from    trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                   that received the infonnation of the claim and the basis for it. After being
                                                                                 notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                           information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where         until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                     information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                             present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits             compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                         produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 41 of 49
                                                                       41 of 49




                                  SCHEDULE A
                      REQUESTS FOR PRODUCTION FROM UBS AG

                                          DEFINITIONS

        Unless otherwise defined, all words and phrases used in these requests for production

 ("Requests") shall be accorded their usual meaning and shall be interpreted in their common,

 ordinary sense. As used herein, the words set forth below shall be defined as follows:

 1.     The obligations and rules of construction set forth in Local Rule 26 are incorporated in this

        Request, including as to the term "concerning."

 2.     "Agreement" is used in its broadest ordinary sense and shall mean any oral or written act

        or arrangement regarding a course of action, including but not limited to Contracts (as

        defined below).

 3.     "Communication" has the same meaning as that set forth in Local Rule 26.

 4.     "Contract" is used in its broadest ordinary sense and shall mean a legally binding

        Agreement between two or more persons.

 5.     "Document" has the same meaning as that set forth in Local Rule 26.

 6.     "Emilio Lozoya" shall mean Emilio Ricardo Lozoya Austin, the fonner beneficial owner

        of the UBS Account.

 7.     "Gilda Lozoya" shall mean Gilda Susana Lozoya Austin, Emilio Lozoya' s sister and

        beneficial owner of the UBS Account.

 8.     "Invoice" is used in its broadest ordinary sense and shall mean a list of goods shipped or

        services provided and amounts owed for same.

 9.     "Subject Transactions" shall mean (i) five transfers from Altos Homos de Mexico, S.A.B.

        de C.V. ("AHMSA") to the UBS Account; and (ii) two transfers from the UBS Account to

        Intercam Casa de Bolsa SA de CV/ Maria del Carmen Ampudia Cardenas (No. 36888689).
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 42 of 49
                                                                       42 of 49




          Figure 1 lists the Subject Transactions, which, upon information and belief, are all

          denominated in U.S. dollars ("USD") and thus likely to have been cleared by UBS's

          Stamford branch.

                                     Figure 1. Suoject Transactions
       Date                                                                                         Amount
                              Sender                             Recipient
       (Approximate)                                                                                (USO)
   I••·-··-·······-····-·--··---------+------~----------------------<------------<


       June 12, 2012          AHMSA                              UBS Account                        500,000

       November 1, 2012       AHMSA                              UBS Account                        1,000,000
                                 -------··-·------··..· ; ' - - - - · - - - ~ · - - - · - · - - -

                                                                Intercam Casa de Bolsa SA de
                                                                CV / Maria del Carmen
       November 7, 2012       UBS Account                                                           1,500,000
                                                                Ampudia Cardenas (No.
                                                                36888689)

       November 9, 2012       AHMSA                             UBS Account                         1,000,000
  ----+---------+--------~---------------··------------,

                                                                Intercam Casa de Bolsa SA de
                                                                CV / Maria del Carmen
  !~ov:_m_b_e_r_1_3,_2_0_1_2~-UB-S_A_c--co_u_n_t~-~-6-~-~-~-~-~a9-~-a-r-de--n-a_s_(N-o._ _~_1_,0_8_0_,0_00~

  I November 16, 2012         AHMSA                             UBS Account                         100,000
           ------+--------------+------------·-··------··----+-------<


       November 28, 2012      AHMSA                             UBS Account                         800,000



 10.      "Tochos Holding" shall mean: (i) Tochos Holding Limited, a British Virgin Islands

          ("BVI") company; (ii) any parents, subsidiaries, affiliates, segments, or divisions both

          presently existing and those that previously existed of Tochos Holding Limited; and/or

          (iii) any present or former officers, directors, employees, consultants, contractors, agents,

          members of the board of directors, or members of the board of trustees of Tochos Holding

          Limited.

 11.      "Transaction(s)" shall mean all deposits, withdrawals, incoming wire transfers, outgoing

          wire transfers, charges, payments, purchases, returns, bank fees, checks, letters of credit,


                                                                     2
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 43 of 49
                                                                       43 of 49




       and drafts typically made between a customer of a bank (including a foreign bank) and the

       bank itself.

 12.   "Transactional Data" shall include information regarding each transaction, including but

       not limited to sender, recipient, amount, date, counterparty bank and correspondent bank.

 13.   "UBS Account" shall mean the account at UBS for Tochos Holding with International

       Bank Account Number ("IBAN") CH610024024088097460T.

 14.   "UBS Account Representatives" shall include accountholder(s), beneficial owner(s),

       authorized signator(ies) and power(s) of attorney, or any other party (not employed by

       UBS) with authority to access infonnation and documents concerning, and direct activity

       for, the UBS Account.

 15.   "You," "Your" and/or "UBS" shall mean UBS AG and any parents, subsidiaries, affiliates,

       branches, segments, or divisions both presently existing and those that previously existed,

       and any present or fonner officers, directors, employees, consultants, contractors, agents,

       members of the board of directors, or members of the board of trustees for UBS AG.

 16.   The terms "any" and "each" should be understood to include and encompass "all."

 17.   Where appropriate, the singular fonn of a word should be interpreted in the plural and vice

       versa, to acquire the broadest possible meeting.




                                                3
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 44 of 49
                                                                       44 of 49




                                         INSTRUCTIONS

 1.    The obligations and rules of construction set forth in Rule 45 of the Federal Rules of Civil

       Procedure are incorporated in this Request. A copy of Rule 45 sections (c), (d), (e) and (g)

       is attached to the subpoena.

 2.    Unless otherwise stated in a specific Request, these Requests seek responsive infonnation

       and Documents authored, generated, disseminated, drafted, produced, reproduced, or

       otherwise created or distributed from March 1, 2012 through August 31, 2013.

 3.    With respect to the Documents produced, You shall produce them as they are kept in Your

       usual course of business, including, if applicable, in their native format. A draft of a

       Document is unique and separate from the final version of that Document. All drafts of

       each Document are to be produced, without abbreviation or redaction.

 4.    Each Request seeks production of each Document in its entirety, without abbreviation or

       redaction, including, without limitation, all attachments, transmittal sheets, notes, cover

       letters, exhibits, enclosures, and all drafts and non-identical copies of each Document.

 5.    Documents attached to each other shall not be separated and shall be produced together.

 6.    A Document with handwritten, typewritten or other recorded notes, editing marks, etc., is

       a separate, unique Document and is not, and shall not be deemed to be, identical to one

       without such modifications, additions, or deletions.

 7.    Each Request shall be construed independently, and no Request shall be viewed as limiting

       the scope of any other Request.

 8.    If no Documents are responsive to a particular Request, You are to state that no responsive

       Documents exist for that particular Request.




                                                4
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 45 of 49
                                                                       45 of 49




 9.    If any Document or any part of a Document responsive to a Request is withheld from

       production on the basis of any claim of privilege, You shall submit, in lieu of such

       Document, a written statement identifying: (i) the nature of the privilege (including

       attorney work product) that is being claimed; (ii) the general subject matter of the

       Document and a description of the file or other location where it was found; (iii) the type

       or general nature of the Document (i.e., whether it is a letter, memorandum, invoice, email)

       and the number of pages of which it consists; (iv) the date of the Document; (v) the

       author(s) and recipient(s) of the Document; and (vi) the addresses of the Document and

       any other recipients.

 10.   You are further requested to provide all non-privileged portions of Documents containing

       material over which a claim of privilege has been asserted by excising, concealing, or

       otherwise protecting the portions for which a privilege is asserted, but only to the extent

       that such excise, concealment, or other protection is strictly necessary for the purposes of

       the claim of privilege.

 11.   The Requests in this Schedule A are continuing in nature. If, after producing the requested

       Documents, You obtain or become aware of any further responsive Documents, You must

       produce to Defendant such additional Documents.

 12.   Unless otherwise indicated, the Documents requested include all Documents in Your

       possession, custody, or control. Without limitation of the tenns "possession, custody, or

       control," as used in the preceding sentence, a Document is in Your possession, custody, or

       control if You have actual possession or custody or the right or practical ability to obtain

       the Document or a copy thereof upon demand from one or more of Your affiliates, parents,

       subsidiaries, divisions, related companies, predecessors-in-interest, officers, directors,




                                                5
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 46 of 49
                                                                       46 of 49




       employees, agents, consultants, representatives, independent contractors, advisors,

       attorneys, or any other person or public or private entity that has actual physical possession

       thereof.

 13.   If a Document is partially responsive, the whole Document shall be produced with no

       redactions for responsiveness.

 14.   Any responsive Documents are to be promptly produced to the attention of Mr. Ancira's

       counsel: Kevin M. Smith and David Nonnan-Schiff, Wiggin and Dana LLP, One Century

       Tower, 265 Church Street, New Haven, Connecticut, 06510.




                                                 6
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 47 of 49
                                                                       47 of 49




                  CATEGORIES OF DOCUMENTS TO BE PRODUCED

 1.    All Transactional Data for the UBS Account from March 1, 2012 through August 31, 2013,

       including but not limited to incoming and outgoing wire, securities and cash transfers,

       iITespective of currency.

 2.    All Documents and Communications concerning the Subject Transactions from March 1,

       2012 through August 31, 2013 (unless otherwise specified), including but not limited to:

       a.     Transactional Data;

       b.     Copies of all SWIFT Message Type ("MT") 100s, 200s and 900s relating to each

              Subject Transaction;

       c.     Any Documents and Communications concerning the (i) amount of each

              Transaction; (ii) date of each Transaction; (iii) originating (in the case of inflows)

              or recipient (in the case of outflows) account(s) for each Transaction;

              (iv) beneficial owner(s) of the originating or recipient account(s) for each

              Transaction; (v) identity of intennediary bank(s) for each Transaction; (vi) stated

              purpose or reason for each Transaction, and any other details relating thereto;

              (vii) special instructions relating to each Transaction; and (viii) any other details

              provided for each Transaction;

       d.     Any Documents and Communications between UBS and UBS Account

              Representatives as well as those exchanged among UBS employees (e.g., between

              Compliance Officers and the relationship managers ("RM[s]") for the UBS

              Account) regarding the Subject Transactions, including but not limited to

              discussions concerning the purpose, origin (in the case of inflows) or destination

              (in the case of outflows) of the Transactions;




                                                7
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 48 of 49
                                                                       48 of 49




       e.    Any Contracts, Agreements or Invoices relating to, supporting, or purporting to

             justify each Subject Transaction;

       f.    Any Documents and Communications concerning the identity of the individuals or

             entities that approved and/or authorized each Subject Transaction, including but not

             limited to Communications exchanged between UBS and UBS Account

             Representatives and internally among UBS employees;

       g.    Any Documents and Communications concerning due diligence perfonned by UBS

             in connection with the Subject Transactions from March 1, 2012 through the

             present, including but not limited to Communications exchanged between UBS and

             UBS Account Representatives and internally among UBS employees;

       h.    Any Documents and Communications concerning any Know-Your-Customer

             ("KYC") infonnation relating to the individuals or entities that approved and/or

             authorized each Subject Transaction, including but not limited to copies of UBS

             due diligence reports, third-party reports (if any) and infonnation that UBS

             identified through open source searches (e.g., WorldCheck, Lexis-Nexis, Google),

             both at the time of account opening and in connection with periodic client reviews

             post-account opening (if any), as well as Communications exchanged between UBS

             and UBS Account Representatives and internally among UBS employees;

       1.    Any Documents and Communications concerning any anti-money laundering

             ("AML") alerts triggered by UBS's transaction monitoring system in connection

            with the Subject Transactions (including copies of the AML alerts and explanations

             provided in response to any such alerts by UBS personnel and UBS Account




                                                 8
Case Case 3:20-mc-00071-TOF
     3:20-mc-00071-TOF      Document
                        Document       1-3Parte)
                                 1-1 (Ex    Filed 09/03/20  Page Page
                                                  Filed 09/03/20 49 of 49
                                                                       49 of 49




             Representatives) and any AML and due diligence investigations that UBS

             conducted in connection with each such alert;

      J.     Any Documents and Communications concerning any suspicious activity reports

             ("SARs") filed with the relevant money laundering authority in connection with

             each Subject Transaction from March 1, 2012 through the present; and

       k.    Any other Documents and Communications concerning any divergent, errant, or

             otherwise suspicious Subject Transaction(s).




                                             9
